DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2020 has been entered.

Election/Restrictions

Applicant’s election of the species (agent: bacteria) and (first charge-second charge: negative-positive) in the reply filed on 04/02/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  



The rejection of Claims 1-20 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention, as set forth in the prior action has been withdrawn.

The rejection of Claim(s) 1, 8-11, and 18-20 under 35 U.S.C. § 102(a)(1), or in the alternative, § 102(a)(2), as being anticipated by U.S. Patent Application Publication No. 2007/0134307 A1 to Xiao et al. (2007), has been withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/02/2021, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Objections

Claims 3 and 13 are objected to because of the following informalities:  The term Bacillus subtilis should be italicized.  Appropriate correction is required.

18 are objected to because of the following informalities:  The word “the” should be inserted between the comma and the word “rate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.  Claim 1 is drawn to an “intermediate composite” comprising a “first composite” of particles suspended in a hydrogel and a “second composite” of the suspended particles in the hydrogel absorbed to a “biological or chemical material/agent”.  The claim presents various alternatives as to which composite is being claimed, that is, it is unclear if the claimed “intermediate composite” refers to the “first composite” or the “second composite”.  Thus, it is unclear which of the possible embodiments are actually intended to be included in the metes and bounds of the claims.



Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “…wherein the concentration of the deposited agent is selected based on…”.   Claim 1 is a composition claim and not a method claim and as such, contains no active method steps.  Therefore, it is unclear how the “agent” is actually deposited.  Claims 2-10 are rejected as being dependent upon rejected Claim 1.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 14 recite wherein the concentration of the particles in the hydrogel is between about 0 spores/mL and about 1x1012 spores/mL.  


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 11 recite, "biological or chemical material" (agent).  It is unclear what is required in the claim because the terms in quotation "biological or chemical material" is followed by the term "agent" in parentheses.  The metes and bounds of the claim are indeterminable since it is not known if biological or chemical material and agent are one in the same, or are distinct elements.  For the purposes of examination, the term will be interpreted as any biological or chemical material.  Claims 2-10 and 12-20 are rejected as being dependent upon rejected Claims 1 and 11.

Response to Arguments

Applicant's arguments filed 07/20/2020 have been fully considered but they are not persuasive. 


per the Specification, the tem “agent” is further defined as being selected from a group consisting of biomolecules and pathogens, wherein the biomolecules are selected from the group consisting of biomolecules including proteins, DNA, RNA, small molecules, peptides, ions, salts, sugars, cells, and wherein the pathogens are selected from the group consisting of viruses and bacteria (Remarks, Pg. 7, Lines 14-21 and Pg. 8, Lines 1-9).

This is not found to be persuasive for the following reasons, while the Specification may provide a definition and examples for the term “agent”, this does not address the fundamental aspect of the rejection which is it is unclear what is required in the claim because the terms in quotation "biological or chemical material" is followed by the term "agent" in parentheses.  The metes and bounds of the claim are indeterminable since it is not known if biological or chemical material and agent are one in the same, or distinct elements.  If Applicant wishes to delete the “biological or chemical material" recitation and remove the parentheses from “agent”, this would address the rejection.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bregni et al. (Ars. Pharmaceutica- 2000), as evidenced by Spears et al. (US 10,154,670 B2) and Inoue et al. (Thesis- 1997) (claims 6-7 and 16-17), Lee et al. (Prog. Polym. Sci.-2012), all of record, and Donadio et al. (2016).

Bregni et al. teaches microencapsulation of Bacillus subtilis spores having a negative charge suspended in sodium alginate hydrogels at various concentrations. See Abstract; Pg. 246, Materials; and Pg. 247, left column, first paragraph.  

Bregni et al. teaches spores in CFU/g, at Pg. 248, Table I which has specific amounts that are at least more than zero and less than 3.1 x 109.  See Bregni et al. at Table I.  The spore amounts of Bregni et al. are provided as CFU/g. 

It is well known and accepted that 1 gram equals 1 mL.  Further, Spears et al. evidences that for Bacillus strain spores, a single cell (or spore) gives rise to a single colony, thus a colony forming unit (CFU).  See Spears et al. at Col. 11, lines 44-51.  As such, Bregni et al. teach at least more than 0 spores, and less than 1 x 1012 spores/mL, as shown in Table I.

It would be inherent in the composition of Bregni et al. that the B. subtilis spores therein would be negatively charged, as evidenced by Donadio et al. at Pg. 2, Column 1, Lines 7-8.

et al. and evidenced by Lee et al. is inherently a natural network of polymers that are hydrophilic and would also have an affinity for absorption.  See Bregni et al. at Abstract and pg. 246, Materials; and Lee et al. at pg. 5, first paragraph.

Regarding Claim 6, the capability of the first/intermediate composite being sensitive to humidity can be a characteristic of the composition.  Here, Inoue et al. evidences that alginate is a hygroscopic polymer and absorbs moisture from the air.  See Inoue et al. at Pg. 13, second paragraph.  

Inoue et al. also evidences that "this equilibrium moisture content is a function of the relative humidity and should be accounted for when preparing alginate solutions.  See Inoue et al. at Pg. 13, second paragraph.  Thus, Bregni et al. teach compositions having sodium alginate solutions to form the hydrogel, and which would therefore also inherently be sensitive to humidity, according to Inoue et al. above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bregni et al. (Ars. Pharmaceutica- 2000), as evidenced by Spears et al. (US 10,154,670 B2) and Inoue et al. (Thesis- 1997) (claims 6-7 and 16-17), both of record, and as evidenced by Donadio et al. (2016), as applied to Claims 1-6 above, and further in view of Laflamme et al. (2004), as evidenced by Szczepanek et al. (2002).

The teachings of Bregni et al., Spears et al., Inoue et al. were discussed above.

None of the above references taught a composition, comprising negatively charged B. subtilis spores which have absorbed a positively charged agent to generate a second composite further configured to deposit the agent by a micromanipulator when the second composite is positioned proximate to a surface on which the agent is to be deposited; and hydration of the second composite based on applying a relative humidity between 35% to 85%, wherein the concentration of the deposited agent is selected based on percentage of the applied relative humidity, as required by Claims 1 and 11;
wherein highest concentration of the agent is at a relative humidity of about 55%; as required by Claims 7 and 17;
wherein the agent is configured to be deposited on any combination of vertical and horizontal surfaces, as required by Claim 8;
wherein the agent is configured to be deposited according to a user-defined pattern, as required by Claim 9;
wherein the agent is configured to be deposited generating a concentration gradient of the agent on the surface, as required by Claim 10;
18;
wherein the first charge-second charge is negative-positive, as required by Claim 19;
or wherein the rate of agent deposition increases by about 20 percent when humidity increases from about 35% to about 55% when the first charge-second charge is negative-positive, as required by Claim 20.

Laflamme et al. teaches the use of the fluorescent DNA marker DAPI (cationic or positively charged, as evidenced by Szczepanek et al. [2002], Pg. 745, Abstract) to stain B. subtilis spores and vegetative cells for purposed of counting (Pg. 686, Column 1, Lines 6-18 and Pg. 687, Fig. 1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of negatively-charged B. subtilis spores suspended in a hydrogel of Bregni et al. by labeling/absorbing to the spores a positively charged fluorescent stain (DAPI) as taught by Laflamme et al. because this would allow the visualization of the B. subtilis spores in the hydrogel.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to locate the spores in the hydrogel, for example to count the spores. 
et al. is known to stain B. subtilis spores and would therefore be expected to stain the hydrogel suspended spores of Bregni et al.

With regard to the limitations of Claims 1 and 11, wherein the composite is “further configured to deposit the agent by a micromanipulator when the second composite is positioned proximate to a surface on which the agent is to be deposited; and hydration of the second composite based on applying a relative humidity between 35% to 85%, wherein the concentration of the deposited agent is selected based on percentage of the applied relative humidity”;
Claims 7 and 17, wherein highest concentration of the agent is at a relative humidity of about 55%;
Claim 8, wherein the agent is configured to be deposited on any combination of vertical and horizontal surfaces;
Claim 9, wherein the agent is configured to be deposited according to a user-defined pattern;
Claim 10, wherein the agent is configured to be deposited generating a concentration gradient of the agent on the surface;
Claim 18, wherein the rate of agent deposition is dependent on i) humidity, ii) the first and second charge, or iii) concentration of the particles in the hydrogel;

20, wherein the rate of agent deposition increases by about 20 percent when humidity increases from about 35% to about 55% when the first charge-second charge is negative-positive; there are inherent features of the composition of the combined prior art which is drawn to a hydrogel having negatively charged suspended B. subtilis spores therein which are labeled with positively charged DAPI stain and is structurally the same as the claimed composition and thus would be expected to have the same characteristics and features.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 07/20/2020 have been fully considered but they are not persuasive. 

The Applicant argues that while the cited prior art discuss spores in a hydrogel the prior art does not discuss a hydrogel with particles/spores embedded therein which has absorbed a biological/chemical material/agent as claimed (Remarks, Pgs. 9-11).

This is not found to be persuasive with regard to the rejection of Claims 1-6 over Bregni et al. as evidenced by Spears et al. and Inoue et al. and Lee et al., all of record, and Donadio et al. (2016), as discussed above.  This is based on the interpretation by the Examiner that the intermediate composite of Claim 1 is the first composite of B. subtilis spores in a hydrogel.  
et al. (Ars. Pharmaceutica- 2000), as evidenced by Spears et al. (US 10,154,670 B2) and Inoue et al. (Thesis- 1997) (claims 6-7 and 16-17), both of record, and as evidenced by Donadio et al. (2016), as applied to Claims 1-6 above, and further in view of Laflamme et al. (2004), as evidenced by Szczepanek et al. (2002).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/12/2021